Dear Mr. Olinde:
St. George Fire Protection District No. 2 questions if it may continue to levy and collect ad valorem taxes on property that has been annexed by the City of Baton Rouge.  If the answer to this question is yes, it questions if it may renew the taxes when they expire.  In short, we believe the District may continue to levy and collect ad valorem taxes on this property and may renew the taxes when they expire.
St. George Fire Protection District No. 2 is a political subdivision of the State of Louisiana.  It is authorized by statute to levy taxes.1
The District is located within the parish of East Baton Rouge.   The City of Baton Rouge has annexed portions of the District into the Baton Rouge city limits.  The District and the City have not entered into a contract granting either the District or the City the exclusive right to provide fire protection services as is allowed by law.2
Because the District and the City did not contract for either to exclusively provide fire protection services, the District may continue to collect ad valorem taxes on the property that has been annexed by the City of Baton Rouge.  The District may do so for the full length of time authorized by the electorate and may thereafter renew the taxes.3
Again, absent a contract granting either the City or the District the exclusive right to provide fire protection services in the area, the District may levy, collect and renew ad valorem taxes on property in the District that is annexed by the City.
If you have any questions or comments, please contact our office.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 La.R.S. 40:1499
2 La.R.S. 33:221
3 Attorney General Opinion Nos. 92-296 and 97-121; See also CaddoParish Fire Districts 2, 3, 5 and6 v. Clingan, 649 So.2d 156 (La.App. 2nd Cir. 1995).